Citation Nr: 1421936	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-21 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda (PCT), including as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in relevant part, denied the benefit sought on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of that hearing is of record.  Notably, while the Veteran also offered testimony with respect to the relationship between hand tremors and his active service, apparently with the intention of subsequent consideration of a service connection claim for hand tremors, service connection was previously awarded for essential tremors of both hands in the April 2010 rating decision.  The Veteran did not assert that his service-connected hand tremors had increased in severity.

The issue of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2012 hearing transcript.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides during such service.  

2.  The Veteran's PCT was at least as likely as not manifest to a degree of 10 percent within one year after the his last day of Vietnam service, and is presumed to be a result of exposure to herbicide agent.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PCT, including as a result of herbicide exposure, have been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.118, Diagnostic Code 7815 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for the Veteran's PCT as a result of presumptive herbicide exposure.  As this represents a grant of the benefit sought on appeal, a discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 is unnecessary.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).

I.  Governing Law and Regulations 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a legal presumption based on herbicide exposure where a veteran served on active duty in the Republic of Vietnam during the Vietnam era and has a certain listed disability, including PCT that has become manifest to a degree of 10 percent or more within one year of the date the veteran last served in Vietnam.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a)(6)(ii), (iii) (2012); see also McCartt v. West, 12 Vet. App. 164, 166 (1999).  

In making all determinations, the Board must fully consider the lay evidence of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.

With respect to disabilities for which service connection may be granted on a presumptive basis, relevant regulations provide that "[a] factual basis may be established by medical evidence, competent lay evidence or both."  38 C.F.R. § 3307(b) (2013).  Lay evidence should specifically describe the material and relevant facts as to the disability observed within the applicable period.  Id.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Analysis

In the instant case, the Veteran's diagnosis for PCT was made clear during a February 2008 Agent Orange registry examination.  The report noted that the Veteran's diagnosis, history, and physical findings were consistent with PCT and that it was a presumptive condition related to Agent Orange Exposure.  Although the Veteran's PCT was reportedly in remission at the time of his May 2012 Board hearing, residual skin discoloration was evident at that time.  He additionally testified as to having received treatment for his disability, within two to three before the time of his hearing.  Accordingly, the Board finds that the current disability requirement for PCT is met.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Given the Veteran's noted Vietnam service, he is presumed to have been exposed to herbicides during service.

The Veteran has repeatedly contended in the record, including during his Board hearing, that his PCT became manifest in approximately November 1968, nine months after he returned from service in Vietnam in March 1968.  He also credibly testified that he sought treatment for the condition from his private primary care physician in December 1968.  He noted that for many years, his diagnosis was unknown.  Based on this credible evidence, the Board will afford the Veteran the benefit of the doubt and concede that his PCT was manifest within the one year period following his last day of Vietnam service.

The remaining question before the Board is whether the Veteran's PCT was manifest to a degree of 10 percent or more within the one-year period after his last of service in Vietnam.  The relevant rating criteria provide that a 10 percent rating is warranted for PCT where at least five percent but less than 20 percent of the entire body, or at least five percent but less than 20 percent, of exposed areas are affected, or; where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six week during the preceding 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7815.  

Here, the Veteran has consistently maintained that his PCT outbreak began with the appearance of blisters on his forearms, neck and chest, in approximately November 1968.  His lay statements regarding the severity of his skin disability shortly after his separation from service are competent and credible.  Given these credible and competent descriptions, and the noted nature of PCT of causing blistering of the skin in sun-exposed areas, as described on the Public Health Section of VA's Health Care website, the Board will afford the Veteran the full benefit of the doubt and concede that PCT affected at least five percent of exposed areas of the Veteran's skin within the one-year period following his last day of service in Vietnam.  See Veterans' Diseases Associated with Agent Orange, available at http://www.publichealth.va.gov/PUBLICHEALTH/exposures/agentorange/conditions/index.asp#sthash.hUhfxGAf.dpuf.

Accordingly, the Board finds that all required elements to establish service connection for PCT on a presumptive basis, as due to presumed herbicide exposure have been met.  See 38 C.F.R. §§ 3.307, 3.309.  Therefore, all doubt with respect to this claim is resolved in favor of the Veteran and his claim for service connection for PCT must be granted.  38 U.S.C.A. § 5107(b) see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for porphyria cutanea tarda is granted.

  

____________________________________________
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals	

Department of Veterans Affairs


